DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Memari et al. (US 2016/0150824) in view of Holzherr (WO 2015/165813).
Claim 1. Memari et al. discloses an e-cigarette system comprising a portable charging and re-filling case 100 (cradle) which houses a fluid reservoir 3 and a rechargeable case battery 68. The case 100 further comprises a receptacle chassis 2 (defining an inner space) which is a holder that is sized to securely hold the PV 1 (holder); it is shown in an open configuration (second position) and is adapted to store the electronic cigarette 1 or any other PV in a specific position that enables the PV 1 to accurately engage with and align against electrical charging contacts, data transfer contacts and e-liquid re-filling nozzle that are all in the case. The PV holder or receptacle chassis 2 in this embodiment is pivotally attached to the main body of the portable charging and re-filling case 100 such that in a closed configuration (first position) the PV 1 is stored securely within the casing of the portable charging and re-filling case 100 ([0446]-[0448]; Figures 7 and 8). When the e-cigarette PV is depressed down onto the refill nozzle of the case (which can be done in the open configuration), then case charge contacts (terminal) electrically contact e-cigarette PV charge contacts, electrically connecting the electronic cigarette to the case battery so that the electronic cigarette can recharge its internal battery from the rechargeable case battery ([0464]). When the PV 1 is in the open configuration, the PV 1 has been heated to its operational temperature using the battery in the case and is ‘ready to vape’ ([0472]; Figure 17).
Memari et al. does not explicitly disclose that PV 1 (holder) is configured to generate aerosol by heating a cigarette.
Holzherr discloses a charging unit and electrically heated aerosol- generating device. The electrically heated aerosol-generating device 102 (holder) is adapted to receive a smoking article 104 comprising an aerosol-forming substrate. The aerosol-generating device 102 further comprises a cavity 132 configured to receive the aerosol-generating article 104. A heater 134, in the form of, for example, a blade heater, is provided at the bottom of the cavity 132. In use, the user activates the aerosol-generating device 102, and power is provided from the battery 126 via the control electronics 128 to the heater 134. The heater is heated to a standard operational temperature that is sufficient to generate an aerosol from the aerosol-forming substrate of the aerosol-generating article 104. The charging device 100 comprises a rechargeable battery 106, control electronics 108, and electrical contacts 110 configured to provide electrical power to the aerosol-generating device, from the battery 106, when the aerosol-generating device is in connection with the electrical contacts 110. The electrical contacts 110 are provided adjacent the bottom of a cavity 112. The cavity is configured to receive the aerosol-generating device 102. The aerosol-generating device comprises a controller for controlling supply of power from the power supply to the heating element ([0052]; [0071]; [0076]; Figures 1a, 1b, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the e-cigarette system of Memari to make the case 100 capable of charging other electronic smoking devices, such as the aerosol-generating device 102 of Holzherr, in order to make the case 100 more versatile and allow the user to charge a variety of different smoking devices in the case. 
Memari et al. teaches that the PV is inserted into the charging and re-filling case 100 (cradle) mouthpiece end first in order to refill e-liquid from the fluid reservoir from the case 100. Since the aerosol-generating device 102 of Holzherr does not use e-liquid, it would have been obvious to one of ordinary skill in the art that the aerosol-generating device 102 could be inserted with its cavity 132 (the portion which receives smoking article) up, as it is shown in Figure 2 of Holzherr, in order to charge the device 102 from electrical contacts 110 at the bottom of the cavity 112.
Claim 2. Modified Memari et al. discloses that the PV 1 is rotatably connected to the case 100 via chassis 2 which can move between an open and a closed configuration and in the open configuration the PV 1 is tilted away from the case 100 (Memari [0402]; Figure 8). While Memari et al. does not explicitly disclose that the angle is greater than 5° and less than or equal to 90°, the angle illustrated in Figure 8 appears to fall within the claimed range.


Allowable Subject Matter
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Memari et al. and Holzherr do not teach that the holder monitors a smoking pattern in the first state in which the holder is tilted in the cradle wherein the smoking pattern in the first state includes a number of puffs. The system of Memari et al. heats to its operational temperature and is “ready to vape” when the PV 1 is in the open configuration ([0472]; Figure 17) but Memari et al. does not teach that the PV is capable of being used in the open configuration such that a number of puffs would be counted in the first position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Memari does not disclose that the PV1 generates an aerosol by using the battery of the case while the PV1 is tilted and that merely “preheating” does not equate to generating an aerosol. The embodiment cited by Examiner in the rejection above explicitly states that in an open configuration the PV is ready for the user to withdraw from the case and the “PV1 has been heated to its operational temperature using the battery in the case and is ‘ready to vape’” ([0472]). The claim is directed toward the system and requires that the holder is “configured to … generate the aerosol” which is not equivalent to the method step of actually generating the aerosol. Examiner argues that heating the PV to its operational temperature reads on the broadest reasonable interpretation of “configured to generate the aerosol” because at it’s operational temperature, the PV is considered “ready to vape”/configured to generate the aerosol. 
Applicant also argues that Memari does not teach the PV using power supplied from the case 100 at such a position. Examiner disagrees, as Memari et al. explicitly states that in an open configuration the PV is ready for the user to withdraw from the case and the “PV1 has been heated to its operational temperature using the battery in the case and is ‘ready to vape’” ([0472]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747